
	
		I
		111th CONGRESS
		2d Session
		H. R. 4494
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for lightweight coal freight cars.
	
	
		1.Lightweight coal freight car
			 credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45R.Lightweight
				coal freight car credit
						(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer who is engaged in the trade or business
				of transporting coal by rail or financing freight cars for use in such a trade
				or business, the lightweight coal freight car credit determined under this
				section for any taxable year shall be an amount equal to 30 percent of the
				basis of each eligible lightweight coal freight car placed in service by the
				taxpayer during the taxable year.
						(b)Eligible
				lightweight coal freight carFor purposes of this section—
							(1)In
				generalThe term eligible lightweight coal freight
				car means any freight car—
								(A)designed to carry
				coal by rail,
								(B)the tare weight of
				which does not exceed 50,000 pounds, and
								(C)substantially all of the manufacturing of
				which occurred in the United States.
								(2)Substantially
				allSubstantially all of the
				manufacturing of a freight car shall be treated as having occurred in the
				United States if—
								(A)the cost of the
				freight car’s components produced in the United States is more than 80 percent
				of the cost of all components of the freight car, and
								(B)final assembly of
				the freight car occurs in the United States.
								(c)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any freight car, the basis of such car shall
				be reduced by the amount of the credit so allowed.
						(d)TerminationThis
				section shall not apply to any freight car placed in service after December 31,
				2013.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking plus at the end of paragraph (34),
			 by striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36)the lightweight coal freight car credit
				determined under section
				45R(a).
					.
			(c)Conforming
			 amendmentsSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(37)to the extent provided in section
				45R(c).
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45R. Lightweight coal freight car
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to freight
			 cars placed in service after the date of the enactment of this Act.
			
